UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-12019 QUAKER CHEMICAL CORPORATION (Exact name of Registrant as specified in its charter) Pennsylvania 23-0993790 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Quaker Park, 901 E. Hector Street, Conshohocken, Pennsylvania 19428 – 2380 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-832-4000 Not Applicable Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ (Do not check if smaller reporting company) Smaller reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Number of Shares of Common Stock Outstanding on March 31, 2012 QUAKER CHEMICAL CORPORATION AND CONSOLIDATED SUBSIDIARIES Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheet at March 31, 2012 and December 31, 2011 3 Condensed Consolidated Statement of Income for the Three Months Ended March 31, 2012 and 2011 4 Condensed Consolidated Statement of Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 5 Condensed Consolidated Statement of Cash Flows for the Three Months Ended March 31, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures about Market Risk 25 Item4. Controls and Procedures 26 PARTII. OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item6. Exhibits 28 Signatures 28 2 Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited). Quaker Chemical Corporation Condensed Consolidated Balance Sheet Unaudited (Dollars in thousands, except par value and share amounts) March 31, 2012 December 31, 2011* ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Raw materials and supplies Work-in-process and finished goods Prepaid expenses and other current assets Total current assets Property, plant and equipment, at cost Less accumulated depreciation Net property, plant and equipment Goodwill Other intangible assets, net Investments in associated companies Deferred income taxes Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities Short-term borrowings and current portion of long-term debt $ $ Accounts and other payables Accrued compensation Other current liabilities Total current liabilities Long-term debt Deferred income taxes Other non-current liabilities Total liabilities Equity Common stock $1 par value; authorized 30,000,000 shares; issued and outstanding 2012 – 12,950,752 shares; 2011 – 12,911,508 shares Capital in excess of par value Retained earnings Accumulated other comprehensive loss Total Quaker shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ * Condensed from audited financial statements The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Quaker Chemical Corporation Condensed Consolidated Statement of Income Unaudited (Dollars in thousands, except per share and share amounts) Three Months Ended March 31, Net sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Operating income Other income, net Interest expense ) ) Interest income Income before taxes and equity in net income of associated companies Taxes on income before equity in net income of associated companies Income before equity in net income of associated companies Equity in net income of associated companies Net income Less: Net income attributable to noncontrolling interest Net income attributable to Quaker Chemical Corporation $ $ Per share data: Net income attributable to Quaker Chemical Corporation Common Shareholders – basic $ $ Net income attributable to Quaker Chemical Corporation Common Shareholders – diluted $ $ Dividends declared $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Quaker Chemical Corporation Condensed Consolidated Statement of Comprehensive Income Unaudited (Dollars in thousands except per share and and share amounts) Three Months Ended March 31, Net income $ $ Other compreshensive income, net of tax Currency translation adjustments Defined benefit retirement plans Current period change in fair value of derivatives 96 96 Unrealized gain on available-for-sale securities 8 6 Other comprehensive income Comprehensive income Less: comprehensive income attributable to noncontrolling interest ) ) Comprehensive income attributable to Quaker Chemical Corporation $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents Quaker Chemical Corporation Condensed Consolidated Statement of Cash Flows Unaudited (Dollars in thousands) For the Three Months Ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization Equity in undistributed earnings of associated companies, net of dividends 38 ) Deferred compensation and other, net ) Stock-based compensation Gain on disposal of property, plant and equipment ) ) Insurance settlement realized ) ) Pension and other postretirement benefits ) ) Decrease in cash from changes in current assets and current liabilities, net of acquisitions: Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets ) ) Accounts payable and accrued liabilities Net cash provided by (used in) operating activities ) Cash flows from investing activities Investments in property, plant and equipment ) ) Proceeds from disposition of assets 64 Insurance settlement received and interest earned 18 22 Change in restricted cash, net Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from long-term debt Repayment of long-term debt ) ) Dividends paid ) ) Stock options exercised, other ) ) Excess tax benefit related to stock option exercises 78 Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow disclosures: Non-cash activities: Excess tax benefit related to stock option exercises $ $ — The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements (Dollars in thousands, except per share amounts) (Unaudited) Note 1 – Condensed Financial Information The condensed consolidated financial statements included herein are unaudited and have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and the United States Securities and Exchange Commission regulations. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the financial statements reflect all adjustments (consisting only of normal recurring adjustments) which are necessary for a fair statement of the financial position, results of operations and cash flows for the interim periods. The results for the three months ended March 31, 2012 are not necessarily indicative of the results to be expected for the full year. These financial statements should be read in conjunction with the Company’s Annual Report filed on Form 10-K for the year ended December31, 2011. During the first quarter of 2012, the Company adopted the Financial Accounting Standards Board’s (“FASB’s”) guidance regarding presentation of comprehensive income.The guidance requires that comprehensive income be presented with the Condensed Consolidated Statement of Income or as a separate statement immediately following the Condensed Consolidated Statement of Income, and can no longer be presented as part of the Consolidated Statement of Changes in Equity.The Company adopted the guidance using the two statement approach, and the adoption of this guidance did not have a material impact on the Company’s results or financial condition. As part of the Company’s chemical management services, certain third-party product sales to customers are managed by the Company. Where the Company acts as the principal, revenue is recognized on a gross reporting basis at the selling price negotiated with customers. Where the Company acts as an agent, such revenue is recorded using net reporting as service revenues, at the amount of the administrative fee earned by the Company for ordering the goods. Third-party products transferred under arrangements resulting in net reporting totaled $11,229 and $11,964 for the three months ended March 31, 2012 and 2011, respectively. Note 2 – Recently Issued Accounting Standards The FASB updated its guidance in December 2011 regarding disclosures pertaining to the netting and offsetting of derivatives and financial instruments on an entity’s Consolidated Balance Sheet.Disclosures required under the updated guidance include presenting gross amounts of assets and liabilities related to financial instruments that may have been historically offset on the Consolidated Balance Sheet.The guidance is effective for annual and interim fiscal periods beginning on or after January 1, 2013.The Company is currently evaluating the effect of this guidance. Note 3 – Income Taxes and Uncertain Income Tax Positions The Company’s first quarter of 2012 effective tax rate was 21.5%, as compared to an effective tax rate of 20.6% for the first quarter of 2011.Both quarters’ effective tax rates reflect the expiration of applicable statutes of limitations for uncertain tax positions of approximately $0.12 and $0.11 per diluted share for 2012 and 2011, respectively. The FASB’s guidance regarding accounting for uncertainty in income taxes prescribes the recognition threshold and measurement attributes for financial statement recognition and measurement of tax positions taken or expected to be taken on a tax return. The guidance further requires the determination of whether the benefits of tax positions will be more likely than not sustained upon audit based upon the technical merits of the tax position. For tax positions that are determined to be more likely than not sustained upon audit, a company recognizes the largest amount of benefit that is greater than 50% likely of being realized upon ultimate settlement in the financial statements. For tax positions that are not determined to be more likely than not sustained upon audit, a company does not recognize any portion of the benefit in the financial statements. Additionally, the guidance provides for derecognition, classification, penalties and interest, accounting in interim periods, disclosure and transition. As of March 31, 2012, the Company’s cumulative liability for gross unrecognized tax benefits was $12,482.At December 31, 2011, the Company’s cumulative liability for gross unrecognized tax benefits was $12,719. The Company continues to recognize interest and penalties associated with uncertain tax positions as a component of taxes on income before equity in net income of associated companies in its Condensed Consolidated Statement of Income. The Company recognized ($215) for interest and $95 for penalties on its Condensed Consolidated Statement of Income for the three months ended March 31, 2012, and ($125) for interest and $279 for penalties during the three months ended March 31, 2011. As of March 31, 2012, the Company had accrued $2,109for cumulative interest and $1,428 for cumulative penalties, and $2,268 for cumulative interest and $1,298 for cumulative penalties at December 31, 2011. 7 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) During the first quarter of 2012, the Company derecognized uncertain tax positions due to the expiration of the applicable statutes of limitations for certain tax years of approximately $1,072. The Company estimates that during the year ended December 31, 2012 it will reduce its cumulative liability for gross unrecognized tax benefits by approximately $1,700 to $1,800 due to the expiration of the statute of limitations with regard to certain tax positions. This estimated reduction in the cumulative liability for unrecognized tax benefits does not consider any increase in liability for unrecognized tax benefits with regard to existing tax positions or any increase in cumulative liability for unrecognized tax benefits with regard to new tax positions for the year ended December 31, 2012. The Company and its subsidiaries are subject to U.S. Federal income tax, as well as the income tax of various state and foreign tax jurisdictions. Tax years that remain subject to examination by major tax jurisdictions include the Netherlands and the United Kingdom from 2006, Brazil and Spain from 2007, the United States from 2008, China from 2009, Italy from 2010, and various domestic state tax jurisdictions from 1993. Note 4 – Fair Value Measurements The FASB’s guidance regarding fair value measurements establishes a common definition for fair value to be applied to guidance requiring use of fair value, establishes a framework for measuring fair value, and expands disclosure about such fair value measurements.The guidance does not require any new fair value measurements, but rather applies to all other accounting guidance that requires or permits fair value measurements. The guidance utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following is a brief description of those three levels: · Level 1:Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. · Level 2:Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly. These include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. · Level 3:Unobservable inputs that reflect the reporting entity’s own assumptions. The Company values its interest rate swaps, company-owned life insurance policies, various deferred compensation assets and liabilities, acquisition-related consideration and an obligation related to a non-competition agreement at fair value.The Company’s assets and liabilities subject to fair value measurement are as follows (in thousands): Fair Value Measurements at March 31, 2012 Fair Value Using Fair Value Hierarchy as of Assets March 31, 2012 Level 1 Level 2 Level 3 Company-owned life insurance $ $
